United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1464
                                   ___________

United States of America,               *
                                        *
                     Appellee,          * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Arthur L. Ballard,                      *      [UNPUBLISHED]
                                        *
                     Appellant.         *
                                   ___________

                              Submitted: September 10, 2002

                                  Filed: September 19, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Arthur L. Ballard appeals his 24-month sentence for conviction of conspiracy
to commit bank fraud in violation of 18 U.S.C. §§ 371, 1344 (2000). Ballard
contends the district court* should not have held him liable for the entire amount of
the loss caused by the conspiracy ($64,591.55), but only for the $7,800 loss he
directly caused. We disagree. The total loss of $64,591.55 resulted from “reasonably
foreseeable acts . . . of others in furtherance of the jointly undertaken criminal

      *
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
activity.” U.S. Sentencing Guidelines Manual § 1B1.3(a)(1)(B) (2001). Ballard
“‘benefitted from his co-conspirator’s activities,’” he “‘demonstrated a substantial
level of commitment to the conspiracy,’” and he knew the “acts of fraud committed
by [one other co-conspirator] were remarkably similar” to his own. United States v.
Bad Wound, 203 F.3d 1072, 1076-77 (8th Cir. 2000) (quoting United States v. Brown,
148 F.3d 1003, 1008 (8th Cir. 1998)). Thus, the district court did not commit error
when it held Ballard responsible for the entire loss caused by the conspiracy and
sentenced him accordingly.

       Ballard raises two additional arguments. First, he argues the district court
should have sentenced him as a minor participant. Having reviewed the district
court’s factual findings about Ballard’s role in the conspiracy, we conclude the
findings are free from clear error. See United States v. Fellers, 285 F.3d 721, 726 (8th
Cir. 2002) (standard of review). Second, Ballard contends the district court
committed error by ordering his sentence to run consecutively to–rather than
concurrently with–a Missouri sentence for second-degree burglary. United States v.
Plumley, 207 F.3d 1086, 1093 (8th Cir. 2000) (standard of review). When Ballard
participated in the bank fraud conspiracy, he was on conditional release from serving
his sentence for burglary; the conspiracy conviction caused the conditional release to
be revoked. In this situation, the district court acted properly when it determined the
two sentences should run consecutively. U.S.S.G. § 5G1.3, cmt. n.6 (2001).

      For the reasons stated above, we affirm Ballard’s sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                          -2-